OFFICE OF THE ATTORNEY            NERAL OF TEXAS



I   GROVER
    ATTORNEY
             .
             SELLERS
              GENERAL
                                AUSTIN F




    Mr. A. 6. Sutton
    county Auditor
    Anderson county
    Palestine, Texas

    Dear Slrr                   Opinion    No. O-G




                On Septenbor 1, 1                      od to this office a
    letter   requestl~    the oplni                    ey General as to the
    taxability    of oertain pipe1                     rson County Love0 Im-
    proveuont Dlstrlot     I?D. One.                    here set otltt




                                               s deolared by said or-
                                               ith ful& power to ef-
                                             tion and improvement of
                                             thorizca by the provl-
                                          ne General IAUS of the 34 th
                              e State     of Taxas’.
                              the k&x collector of this County haa
                                rate for the Levee Improvement tax


                 “However, there am now three pipelines       running
          through ths lovoe diotrict.        The pipeline  oompanles,
          I understand, have aoquirod right-of-wags        for their
          lines    from the various owners of the land In the levee
          distriot     but It lo contended that these pipellnos      are
          personal property and are not subjeot ‘to the lovoo
          district     benefit  tax.  Please advis% ms whether or not
          these pLpellncs are subjcot to taxation for the benefit
        ” of the levee dlutrlct      sn addition   to the usual ad valorem.:
          ta XCS l    Also please advise mo whether or not it 1s the
          duty of the tax collector       to fix the rate on ad valoren
UP. A. E. Sutton,     pa&e 2


.
        basis and ass688 and collect these taxes, as provldsd
        In Art. 7998, Texas EeYised Civil Statut6e.Y
            In reply to our request for addltlonal   faots,   you
kindly sent us on Septeznber 15, 1944, a aeoond letter      in which
you odviscd that this itiproveaent dlstriot    wns established    in
1916 and that the pipelines    which run through the dlstrlct     are
tho proport): OS private corporations.    Attached to this letter
waa a copy of the order of the Comnissionera~ Court moating
and ostablishlng    And6rSOh County Levee Inprovoment District     No.
Olp.
             SiuOe this b3Vek fmprovs.zent District    was estabjished
In 1916, it ~66 noccasarily     oreatad under the provisions     of Chapter
146 of the General Laws of the Thirty-fourth        LeSiolaturo  of 1915.
This act wno specifloally     repeelod by Aots 1925, Thirty-ninth
Legislature,    Chapter 21, Pago 80, Section 66.      But at the sam
tine and as a part of the same aot (Articles        8039 and 8040, V.A.C.3.)
th6 Lealslature    saved an,1 continued in effcict tho provlslons      of the
repealtrd aot as to levee irkprovenent dlstrlots      already orSanlzed
and existing    by virtue of Sal.1 repealed act.     TbO court of ClVll
Appeals et Texarkona in Eopkins County Levee ImprovG2nent Distriot
Ho. 1 et el v. Salth (error refused)      266 S.:V:SOO, construed 1915
Aot aa a whole and held that:
           Seotion one of sai? Aot provided for taxation Sor the
payment of bOi)ds if ohy ios~oii   by the distrlot and also for the
levy and oollcotisn    of tsxG3 for mrlint6hance and upkeep of in-
provamnts;   nni that:
           Seotlon seven of said Aot authorized the improvement
dlstrlot to provide funds for its legal purposes in euch manor
a8 such dlstrlct   miSh:t dsen bset; and thet:
           Seotlon 44 of said Act authorized the i%provenont
district  actin{; through the comlssloncrs~      court of the rcopoctive
counties  to levy ah& cause to bG assessed and oollcoted      for m&&e-
nnnoe and upkeep OS levees and other improvements a tax on all
th6 property,    real, personal and nixed within said dlstrlot.     See
also 27 Tex. Jur. l+51. "The taxes my be levied on personal as
~011 as real property alt~~tedWthlII        the district, both being
equally subjrct     to d3zag6 from overflor.”    Dnllas County Levee
District  Xo. 2 v. Mooney, 109 Tax. 326, 207 S.71. 310.
              :{o diatlnotion $6 to be male between real property end
persOna      property owned by privste persona or by privoto corpore-
tlono     for the paryostia of taxation by an4 for love0 inprovenant
       -    -
                                                                                     819

tir. A. E. Sutton,   page 3


dietriots,     and thus there would seem to be no reason to discuss
the question %s to whether or not the pipelines     mentioned in your
letter    oonstitute  r,eal or personal property.
           Article   8540, Vernon’s     Annotated    Civil   Statutes,      is
quoted as follows:   -..’
            “This Act is intenfied to take plaoe of all suoh
     S%atutes    ,repe%led hereby.        All levee improvement dis-
     trlots    that ‘have been organized heretofore,           or that
     have availed themselves of the provisions               of such
     law, shall be governed by the provision% of this Xot,
     and the plan of taxation therein provided for shall
     not be affected       or changed by this ILot, Any such
     dlstriots     which have not oompleted any improvements
     begun under the provisions           OP any tomor     lnx shall
     be governed in the issuance of bonds and the oom-
     plction    of’ saoh i,mprovenents by the provlslons           of
     the Act or Aats under whioh they were created;                and
     provided,     further,      that the repeal of Chnpter 146,
     Aots of the Regular Session of the Thirty-Pourth
     Legislature,      shall not affeot      any districts     hereto-
     fore created under the provisions            of that ;iot, nor
     districts     Cr66t6d under any former laws hnving for
     their objects       the reolemation and protectlon         of     .
     1an.a through a system of levees nnd drainage, and
     which have not heretofore           become conservation     and
     reclamation      districts,     but all rlehts,    powers and
     privileges      Srantod such districts       by the Xots under              .
     which they were org%nfze.l, snd amendments thereto,
     are hereby directly          preserved to such distriots.”
           The languaga used in this Artiole    leaves the legislative
intent somewhat unclear;   but, assuming that I’,nderson County Levee
Improvement Xstrict    No. One had not theretofore    become a oon-
servation  and reclamation  district as provided by Arts. 8194 and
8137, V. A. C. S., its taxation plan, WG believe,      would remain ao-
oordinv to the law under which it was organized.       That law is Chap-
ter 148, fiats 34 Leg, 1915.
           You are, therefore,   advised that In our opinion               suoh plpe-
lines are subject to taxation by and for the levee district                   and
that the Tax Colleotor,   sotlng Sor and under the guidance                of the .
Conm.issionoral Court, under the provisions   or” Chapter 146,              General
Laws, 34th Legislature,   1915, 3ay assees and collect   such              taxes.